Citation Nr: 0301076	
Decision Date: 01/17/03    Archive Date: 01/28/03	

DOCKET NO.  94-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services




WITNESSES AT HEARING ON APPEAL

Appellant and D. H.



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from August 1973 
to November 1974.  Of this period, eleven months and 28 
days were counted as net active service.  Time lost was 
from 30 August to 6 October 1974 and from 7 October to 11 
November 1974.

This matter arises from various rating decisions rendered 
since September 1993 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, that denied 
the benefit now sought on appeal.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

The Board remanded this case in both November 1999 and 
June 2000 for further action and adjudication by the RO.  
That was accomplished, and the case was returned to the 
Board on December 4, 2002 for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has been diagnosed with PTSD.

4.  There is no credible evidence that confirms the 
veteran's claimed in-service stressors.

5.  The events alleged as a "stressor" or "stressors" 
during incarceration and confinement following an 
unauthorized absence did not occur during a period of 
active naval service.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2001), 
3.304 (f)(3) (effective March 7, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002), eliminated the well-
grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159 (2002)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a) that is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the appellant 
of evidence and information necessary to substantiate his 
claim, inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information, and 
inform him of his appellate rights.  38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159 
(b) (2002)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was furnished a statement of the 
case, as well as supplemental statements of the case, that 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for 
the decision.  

By letter dated March 15, 2002, the RO also notified the 
veteran of detailed information about the new rights 
provided under the VCAA.  That correspondence described 
the evidence needed to substantiate the veteran's claim, 
and specifically identified what evidence was needed from 
the veteran versus what evidence VA would attempt to 
procure.  The veteran also was afforded a personal hearing 
before RO personnel during the pendency of this appeal, 
and was given an opportunity to testify before a member of 
the Board, if he so desired.  Through their 
correspondence, the veteran and his representative have 
indicated that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  

The record indicates that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  The RO has obtained records from the Social 
Security Administration.  He has been provided an 
examination and VA has obtained a medical opinion.  As 
such, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Moreover, as the record is complete, the obligation under 
the VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the claimant in obtaining 
evidence is moot.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable 
possibility that any further development could 
substantiate the claim.  


II.  Service Connection for PTSD

Background

The veteran contends that he developed PTSD as a result of 
service.  He does not contend that he was involved in 
combat with the enemy while serving on 
active duty in the United States Navy.  Instead, he 
asserts that PTSD developed as result of treatment that he 
received after being taken into custody following a period 
of absence without official leave (AWOL or unauthorized 
absence).  He also at times has asserted that PTSD was 
caused by his treatment by fellow service members.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting 
in a current disability was incurred in or aggravated by 
military service in the line of duty.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the 
claimed in-service stressor actually occurred.  Evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of PTSD 
will vary depending upon whether the veteran was engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997)).  However, where the 
veteran did not engage in combat or the claimed stressor 
is noncombat-related, the record must contain service 
records which corroborate the veteran's testimony as to 
the occurrence of the claimed stressor.  Id.; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Alternatively, if a 
PTSD claim is based upon an alleged assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  See 38 C.F.R. § 3.304(f)(3).

The essential facts are as follows: The veteran was 
apprehended following a period of unauthorized absence (or 
AWOL) that began on August 30, 1974.  Following conviction 
by summary court martial, the veteran was confined from 
October 29, 1974 through November 11, 1974.  On November 
12, 1974, he was discharged from naval service.  

Service records do not indicate that the veteran was 
subjected to a complete search while in military custody.  
For the limited purposes of the current decision, the 
Board will assume without deciding that the claimant was 
searched.  According to documentation submitted by the 
claimant through his United States Senator, complete 
searches were authorized by military regulation at about 
the time of the claimant's service.  Such searches are 
conducted in special cases requiring extreme caution in 
the control of contraband.  A prisoner subjected to a 
complete search is required to remove his shoes and all 
clothing.  The prisoner's clothing, personal effects, and 
body are then carefully searched.  

Following his discharge from military service, the 
claimant underwent numerous private and VA medical 
treatment and examinations from 1982 to May 1993.  Nowhere 
in the records of such treatment and examinations is a 
diagnosis of PTSD reflected.  Many of these records 
reflect that the claimant provided statements for 
treatment purposes concerning the origins and character of 
his symptoms.  These reports lack any reference by the 
claimant either to having been forced to stand at 
attention for a number of hours while naked after he had 
been taken into military custody during the latter part of 
1974, or to any alleged death threats from other service 
members.  These reports likewise do not reflect that he 
asserted he had any re-experiencing of such alleged 
events.  This evidence further includes reports and an 
award of Social Security benefits.  The medical reports 
and the award contain no diagnosis of PTSD, nor did the 
claimant provide any statements of medical history 
referring to events alleged later to be related to PTSD of 
service origins.

A statement dated in May 1993 presents the first assertion 
by the claimant that he had psychiatric symptoms connected 
to an alleged strip search following his apprehension for 
unauthorized absence.  He provided a similar account at a 
VA examination in May 1993.  Again, he stated that the 
alleged strip search occurred after he was apprehended for 
unauthorized absence.  During private medical treatment 
received by the veteran in June 1993, he stated that after 
being AWOL for 28 days, they "threw me in the brig which 
was a cage and I had to stand at attention for 3 to 4 
hours."  The veteran reported that he continued to 
experience flashbacks and nightmares about that incident.  
He also indicated that following his civilian arrest in El 
Paso County he had been stripped and shackled.  The 
veteran's statements and these reports fail to contain any 
allegation that he received death threats from fellow 
service members.  He was diagnosed as suffering from major 
depression, alcohol/polysubstance abuse in remission, and 
PTSD.  He had been referred for that clinical interview by 
Don Haswell of the Valley Counseling Center in Fountain, 
Colorado.  The latter reportedly had been treating the 
veteran on a regular basis, and recommended that the 
veteran be treated for PTSD.  

In a November 1993 notice of disagreement, the claimant 
again referred to the "humiliating experience - being 
stripped nude and encaged."   He also stated that during 
service he feared for his life because he was "threatened 
by other sea mates to kill me while at sea duty."  

During an examination conducted by a private physician in 
August 1994, the veteran again referred to having been 
forced to strip and stand at attention after being taken 
into military custody.  The examiner diagnosed a 
depressive disorder, alcohol dependence, cannabis 
dependence, and PTSD.  The same private physician offered 
the same diagnoses in a statement dated in August 1995.  

At a hearing before the RO in March 1995, the claimant 
referred to being intimidated by a larger fellow 
serviceman and again described being strip searched after 
having been taken into custody following his unauthorized 
absence.  The claimant later reported that this individual 
wasn't violent, but had pushed him.  He also reported 
another service member struck him with a chair alleging it 
was an accident.  He could not remember the names of the 
individuals.  Mr. Haswell, then described as a 
psychologist, reported that he had interviewed the 
claimant and that the claimant had referred to being 
intimidated by authority figures in service, but not by 
other service members.  

During VA medical treatment received by the veteran in 
June 1996, he again referred to traumatic experiences 
while incarcerated during military service.  Major 
depression was diagnosed, and the examiner indicated that 
the veteran also endorsed some PTSD symptoms related to 
being incarcerated.  

An October 1995 report of a VA psychiatric evaluation 
reflects that the examiner reviewed extensive records of 
VA treatment, the records of psychologists who had 
diagnosed PTSD and the claimant's statements at the 
hearing on appeal in March 1995.  The psychiatrist 
concluded that he did not see any evidence in the chart 
that would support a diagnosis of PTSD based upon the 
claimant's experiences in service.  

In October 1996, the veteran submitted statements from 
third parties.  These included a statement from Karla F. 
Haswell, the spouse of Don Haswell.  The various third 
parties all indicated that the veteran had given a history 
of having been stripped naked and made to stand at 
attention for hours upon being taken into military 
custody, and that this event had resulted in his reported 
flashbacks and bad dreams.  None of the affiants, however, 
alleged that he was present during the events recounted by 
the veteran.  One of the affiants alleges that the 
claimant had reported the presence of flashbacks and "bad 
dreams" due to his experiences in service for about ten 
years.  Another affiant alleges that she had know the 
veteran for six years and he allegedly reported being 
incarcerated and strip searched inservice and that he had 
nightmares, aggressive behavior and anti social behavior.

The veteran underwent a VA special psychiatric examination 
by two physicians in August 1997.  The veteran related 
that he had been stripped and told to stand at attention 
for approximately two hours while naked after being taken 
into military custody.  He said that this felt threatening 
to him.  He could give no other specific examples of 
traumatic treatment or mistreatment other than the fact 
that he had suffered "mental and emotional damage" from 
being incarcerated.  The examiners noted that the veteran 
had a history of multiple hospitalizations for alcohol 
abuse, and had been arrested many times for drug and 
alcohol use and vagrancy.  Both examiners concluded that 
the experiences in military service recounted by the 
veteran were not sufficiently traumatic to constitute a 
stressor that would trigger PTSD.  They noted that 
although the veteran had some symptoms of PTSD, these are 
also symptoms of major depression and personality 
disorder, and that the latter two diagnoses seem more 
appropriate in view of the veteran's overall history.  
Major depression, alcohol abuse, and cannabis abuse, all 
in remission, along with a personality disorder not 
otherwise specified, were diagnosed.  

During VA mental health treatment received by the veteran 
in January 1998, the treating physician stated that while 
it appeared that the veteran was convinced that 
he had been traumatized by events during military service, 
it was the physician's  belief that these would not have 
resulted in lifelong disability.  This physician had noted 
at several other points in the record that the claimant 
was adamant that he had PTSD due to his experiences in 
service, however, at no point did this physician endorse 
the claimant's belief as correct.

In May 2002, VA received a memorandum from the U.S. 
Department of Veterans Affairs Office of the Inspector 
General, Criminal Investigations Division.  This indicated 
that Don Haswell had represented himself as a doctor, 
although he possessed neither a Ph.D. nor a medical 
degree.  Mr. Haswell and his wife, Karla, pled guilty to 
various counts of health care fraud and conspiracy to 
defraud with respect to government claims.  The Inspector 
General determined that the correspondence submitted by 
the Haswells to VA regarding the veteran was fraudulent.  

In a July 8, 2002 statement, a VA staff psychiatrist 
indicated that the veteran was a patient under his care.  
The veteran had reported to him that during the veteran's 
incarceration in service, he felt that he would be killed 
or harmed, and reacted in horror and disbelief.  Based 
upon the events recounted to the staff psychiatrist by the 
veteran, the physician indicated that he believed a 
diagnosis of PTSD was warranted.  

Analysis

The United States Court of Appeals for Veterans Claims has 
held that the Board has the authority to rule in the 
alternative.  Holbrook v. Brown, 8 Vet. App. 91 (1995).  
In light of that authority and the particular factual and 
legal circumstances in this matter, the Board will rule in 
the alternative that the claim fails on at least the 
following four separate bases.  The Board notes that a 
failure as to any one of these bases alone would be 
sufficient to support the denial of the claim.  

(A) No stressor event in active service.  The Board must 
first point out that the service department's 
certification of service is binding on the Board.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).   The certification in 
this case establishes that the claimant had no credible 
active naval service after August 30, 1974, except for the 
day of his discharge on November 12, 1974.  According to 
the claimant's own assertions, which the Board finds 
consistent with the available records, the events 
involving his incarceration and confinement following his 
unauthorized absence that he maintains were the 
"stressors" leading to the claimed PTSD occurred after 
August 30 and before November 12, 1994.  The Board 
therefore finds at the outset that the events surrounding 
his incarceration allegedly leading to PTSD did not occur 
during a period of active naval service.  Thus, by law, 
these events can not constitute an event during a period 
of active naval service that could potentially provide a 
basis for the grant of service connection.  38 U.S.C.A. § 
1110.  Accordingly, a claim based upon such allegations 
must be denied as a matter of lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claimant's 
recourse in such an event is to secure, if he is able, 
certification from the service department that the dates 
of the alleged events fell during a period of active 
service.

(b) No confirmed alleged stressor event.  It is the 
Board's principal responsibility to assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
No. 00-7023 (Fed. Cir. Oct. 13, 2000).  As the United 
States Court of Appeals for the Federal Circuit has 
commented, there is a considerable body of law imposing a 
duty on the Board to analyze the crediblity and probative 
value of evidence sua sponte, when making its factual 
findings.  Further, the Board has the "authority to 
discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).

The record contains no collaborating evidence to support 
the claimant's account that he personally was forced to 
strip naked and stand at attention for hours at a time 
while incarcerated.  The general regulatory provisions 
submitted by the claimant do not establish that he was 
subjected to the search as claimed.  There is no 
contemporary evidence to support his assertion.  He has 
personally made evidentiary assertions and he has 
submitted lay statements alleging that he reported this 
event between six and ten years before 1996, as well as 
symptoms relating to such an alleged event.  The Board 
notes that the record contains numerous treatment records 
prior to 1993.  These records conspicuously lack any 
referent to the alleged event in service or the alleged 
re-experiencing of the event in service.  The Board finds 
these clinical records therefore contradict the later 
assertions of the claimant and the other lay parties.  As 
these records were recorded for clinical purposes and pre-
date the claim for compensation benefits based upon PTSD, 
the Board finds they are entitled to great weight.  
Therefore, the Board finds the assertions of the claimant 
and the other lay parties in contradiction to this 
evidence are not entitled to any probative weight.  
Madden, supra.

(c) The alleged "stressor" event is not of the character 
to result in PTSD.  The Board will rule further in the 
alternative based on the premise that the claimant had 
been subjected to a strip search in accordance with 
military regulations.  Holbrook, supra.   The next 
questions then presented are whether these events, even 
assuming they occurred, constituted a stressor event of 
sufficient severity to support the diagnosis of PTSD and 
second, and whether the claimant displays the remaining 
symptoms to support a diagnosis of PTSD.  

The Board finds that as to the adequacy of the alleged 
events in service to cause PTSD, the clear weight of the 
most probative evidence is that these events did not rise 
to the level of a "stressor" as contemplated by 38 C.F.R. 
§ 3.304(f).  

The Board recognizes that there is opinion of record that 
the events were sufficient.  In this context, the Board 
notes that the opinion of Mr. Haswell and his spouse is 
not competent medical opinion as it is clear that they 
were fraudulently holding themselves out to be medical 
professionals when they were not.  Likewise, the opinion 
of the claimant that these events were adequate to 
constitute a "stressor" event is entitled to no probative 
weight as he is a lay party and thus lacks competence to 
provide evidence on this question.  The same 
considerations apply to any other lay party whose 
statement could be construed to be an opinion that the 
claimant's alleged experiences constituted a "stressor."  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record contains an opinion from a private provider in 
August 1994 and August 1995 that the veteran had PTSD.  
This provider recorded the allegations of the strip search 
episode as related by the claimant, and thus it is 
implicit that he was linking this account to the diagnosis 
of PTSD.  It is further implicit in such actions that the 
provider was finding the event of such severity as to 
constitute a "stressor."  Likewise, the record contains a 
recent opinion dated in July 2002 indicating that the 
claimant reported during his incarceration in "1973" that 
he "feared he would be killed or harmed and reacted in 
horror and disbelief."  The provider stated that he 
believed the claimant had PTSD "based on the above."  

In contrast to these opinions, the record contains an 
examination report dated October 1995 and a report of 
review by a panel of two VA psychiatrists in August 1997.  
Both of these later reports are clearly grounded on a 
review of the record, not just the statements of the 
claimant.  As such, the Board finds them clearly entitled 
to far greater probative weight as they are based upon a 
far firmer foundation.  Also supporting this conclusion is 
the opinion of the VA physician who reported in January 
1998 that he could not see how the events as described by 
the claimant could have produced a lifetime disability.  

Moreover, the Board notes that the account provided by the 
claimant in July 2002 changes the emphasis of the 
claimant's account from the original version in which the 
claimant highlighted the strip search and being forced to 
stand at attention to an emphasis on fear of bodily harm 
and his reaction in "horror."  This followed notification 
of the claimant that other examiners had found his 
description of the event inadequate to constitute a 
"stressor."   This manifest inconsistency in the 
claimant's subjective account again illustrates the lack 
of crediblity in his evidentiary assertions.  Therefore, 
the July 2002 medical opinion must also be discounted as 
it is based upon reliance on the subjective reporting of 
the claimant and that reporting is not credible.  An 
opinion based upon false premises is obviously of no 
probative value.  Therefore, the Board finds that the 
clear weight of the competent medical evidence is against 
the conclusion that the alleged events in service 
constituted a stressor adequate to produce PTSD.  

(d) The diagnostic criteria for PTSD are not met.  
Further, the Board must point out that even assuming the 
events as related by the claimant occurred and even 
assuming that such events were sufficient to constitute a 
"stressor" to support a diagnosis of PTSD, there still 
remains other criteria that must be fulfilled to support 
the diagnosis of PTSD.  The record contains no competent 
medical evidence reflecting a diagnosis of PTSD implicitly 
or explicitly linked to service that is supported by an 
explanation of how the full criteria are met.  In this 
regard, the private medical opinions of August 1994, 
August 1995 and the July 2002 VA medical opinion do not 
contain findings or analysis that demonstrates how the 
criteria for the diagnosis of PTSD have been met.  By 
contrast, the VA examinations of October 1995 and the 
review by the panel of two psychiatrists in August 1997 
found the criteria are not met.  Likewise, the record 
contains a further opinion in January 1998 that the events 
in service could not have resulted in lifelong disability.  

The Board observes that at some points in the claims 
process, the claimant made allegations of threats being 
made against him in service by other service members and 
the claimant stated or implied that these could also have 
constituted "stressor" events.  The Board notes that the 
claimant never provided any detail concerning these 
alleged events.  He did state at the March 1995 hearing 
that he could not remember any names.  As was the case of 
the alleged events concerning his incarceration, the 
claimant made no reference to such threats before 1993 in 
the extensive treatment record.  When he was examined in 
August 1997, he did not bring up such alleged threats when 
requested to identify alleged stressors.  For all of these 
reasons, the Board finds no crediblity can be assigned to 
such allegations.

The record contains several statements by a VA 
psychiatrist in 1997 and 1998 affirming that it was the 
veteran's conviction that events in service had been 
sufficient to cause and had caused PTSD.  The Board notes, 
however, that these statements only reflect that the 
medical provider reported the claimant's views as to these 
matters, not that the medical provider endorsed the 
veteran's opinion as valid.  This provider clearly stated 
in January 1998 that he did not believe there was a link 
between the events described by the claimant and a 
lifetime disability.  Therefore, these comments do not 
constitute competent medical evidence in support of the 
claim.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995). 

For the above multiple alternative reasons from (a) to 
(d), the Board finds that the claim for service connection 
for PTSD must be denied.  Moreover, the Board finds as to 
all material issues that evidence is not evenly balanced 
and that the doctrine of resolving doubt in the veteran's 
favor is not for application.  See Ferguson v. Principi, 
273 F.3d 1072 (Fed. Cir. 2001) (The statute, 38 U.S.C.A. 
§ 5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate 
balance of positive and negative evidence).  


ORDER

Service connection for PTSD is denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

